Henry, J.,
Concurring. — The obvious meaning of section 1, art. 2, of the act in relation to crimes and punishments, is that every homicide committed in the perpetration or attempt to perpetrate any arson, rape, robbery, burglary, or other felony, which was murder at common law, should be deemed murder under that section, and classed with those murders committed by means of poison, lying in wait, etc. It was not intended to enlarge the class of constructive murders, but only to recognize those designated, and assign them their places in the classification made by that section. If the construction contended for by the State prevail, it will nullify many *565provisions of the criminal code. Eor instance: “Every, person who shall administer to any woman, pregnant with a quick child, any medicine, drug or substance whatsoever, or shall use, or employ any instrument, or other means, with intent thereby to destroy such child, unless the same shall have been necessary to preserve the life of such mother, or shall have been advised by a physician to be necessary for that purpose, shall, if the death of such, child, or the mother thereof, ensue from the means so employed, be deemed guilty of manslaughter in the second degree.” Wag. Stat., § 10, p. 447. If one administer medicine or employ other means, with the intent to destroy the child and the death of the mother ensue from the means so employed, the offense, by the express terms of the statute, is manslaughter in the second degree : yet, under the construction placed upon the first section in the Jennings case., as the homicide was committed in the perpetration of a felony, it would be murder of the first degree, notwithstanding the statute expressly declares that it shall be manslaughter in the second degree.
If one assault another with intent to kill, he is guilty of a felony under Wag. Stat., sec. 32 p. 449. If the assault be premeditated, but not deliberate, and death ensue, the offense would be murder of the second degree. If made in a heat of passion, it would be manslaughter, unless the doctrine of the Jennings case be correct, under which it would, in either case, be murder in the first degree,, because the commission of the homicide was in the perpetration of a felony, thus making what was manslaughter at common law, and murder in the second degree under our statute, murder of the first degree, a result not to be thought of but with abhorrence.
If when great bodily harm is inflicted, under circumstances which, if death ensue, would constitute the offense manslaughter, the offense is to be transformed into murder by construction, how is the 32d section to be distinguished from the 33rd in the application of the construction placed *566upon the 1st and 33rd sections in the Jennings case ? Every assault with intent to kill, provided for in section 32, if death ensue, must also be transformed into murder of the first degree, whether such killing would be murder of the second degree or manslaughter, under other provisions of the statute. I have selected these from many selections of the criminal code, which illustrate the force and conclusiveness of the argument of my associate who delivered the opinion of the court. If one be indicted under the 33rd section for inflicting great bodily harm, it would be necessary for the jury to find, whether, if death had ensued, the party would have been guilty of murder or manslaughter. If the circumstances were such that, if death had ensued, the accused would have been guilty of either murder, or manslaughter, it would be the duty of the jury to find him guilty of the felony defined by that section. If, however, death ensued, no ease would exist for a prosecution under that section, because then the offense would be murder or manslaughter, or excusable or justifiable homicide according to the circumstances under which the homicide was committed, without regard to the second subdivision of section 1. Section 33, by its very terms, recognizes the law to be, that one intentionally inflicting great bodily harm upon another may, if death result, be guilty of murder or manslaughter, the grade of the offense to be determined by the circumstances attending the act, yet the construction contended for utterly denies that, if one intentionally inflict great bodily harm upon another and without intending it, kill him, he can be guilty of any crime but murder of the first degree.
It is clear from the whole scope and spirit of the act that it was intended to mitigate the severity of the common law in regard to murder, but this construction of the first section would make our code more severe. The substitution of the words “ neither excusable nor justifiable,” for the words “ which would constitute murder or manslaughter ” in section 33, perverts the meaning of the section *567and expunges that portion which brings it in conflict with section 1. The words “ neither justifiable nor excusable” are not equivalent to the words of the statute, “ which w;ould constitute murder or manslaughter, if death had ensued,” and such substitution is calculated to mislead and draw attention from the real questions under discussion. We have to deal with the section as it is, not as it might have been. The section does not make the infliction of great bodily harm a felony when not excusable or justifiable merely ; but to constitute the ofíense a felony, it must also be inflicted “ under circumstances which would constitute murder or manslaughter, if had death ensued.” Section 33 not only contemplates cases where the infliction of great bodily harm would be neither justifiable nor excusable, but cases where, in the event of death, the offense would be murder or manslaughter under some other section. If the statute had provided for cases where the infliction of bodily harm was neither excusable nor justifiable, and where it was not declared by any statute to be either murder or manslaughter, there would be no conflict. If section 33 refers to cases where the homicide would be murder of the first degree, by the circumstances of the killing, there is no occasion to resort to the first section to make a case of constructive murder. If it refers to cases which, by the circumstances, would be murder in the second degree, or manslaughter in any degree, a conflict arises which nullifies the express terms of the statute and adds to the class of murders of the first degree almost as many constructive murders as there are sections of the statute defining manslaughter in the different degrees.
The Jennings ease has been acquiesced in for a number of years, and was expressly approved and followed in the Nueslein case, 25 Mo. 111, and this fact, if the doctrine were not clearly wrong, should make this coui’t hesitate to overrule it; but the principle of stare decisis does not obtain in criminal to the same extent as in civil cases. A number of adjudications one way, indicates that the law is as they *568have adjudged it to be. In civil cases, where rights of property have been acquired under such decisions, they are adhered to, right or wrong. No such reason applies in criminal cases. That there have been many adjudications announcing the same doctrine on a given subject, is of force as an argument that they correctly declare the law, but I apprehend that men are not to be hanged, or imprisoned in the penitentiary on a clearly erroneous construction of a statute because many others have been so hanged or imprisoned. The doctrine of stare decisis has not always been reverently recognized by this court, even in civil cases. Proctor v. The Hannibal & St. Jo. R. R. Co., 64 Mo. 112. Believing that the instruction given by the court, based upon the 33rd section, is palpably erroneous, I concur in reversing the judgment.